Title: Joshua Johnson to the American Commissioners, 2 October 1777
From: Johnson, Joshua
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen
Paris 2d October 1777.
I propose to fit out two or three Vessells on my return to England and send to Lisbon, to Load with Salt which I purpose to send from thence to some one of the United Colonies in America. I therefore humbly solicit your Pasports to protect the said Vessells from being Captured by the American Cruizers and to enable me with more security to throw in supplies to my distrest Country; Your concurrence with this request will oblige Sirs Your most Obedient Humble Servant
Joshua Johnson
To the Honourable the Commissioners of the United States of America.
 
Notation: Jos. Johnson Paris 2. Oct. 77
